CaSe:lS-ZOZOS-|\/|ER DOC#ZB Filed:ll/Z€/J_S Entered:ll/27/1815222231 Pagel Ol2

Fiil in this information to identify your case:

13311011 Aure|io

 

 

 

 

 

H~stk`?-r'r‘ve Mdo'eName
Debtor2
(Spousa.ilfiiag) Frstname Modenan-.n
united states eankruptcy Coun for me: District of Colorado _
case number § “1~1 '~ 1`1';_1 S§;lblfeyl_< li this is an
urine-1111 HGt_td in
1 d ;;W 11{1511€§ t
213 §§
1111 j 211
' ' 111“-1~111111111111">11~~~ §‘1
Offlcial Form 108 _ oppwé,.rwé;t

`-:_="3(`3
{`,_»?;

Statement of intention for individuals Fiiing Under Chapter 'l“ 121115

 

if you are an individual filing under chapter 7, you must fill out this form ii:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

Vou must file this form with the court within 30 days after youl file your bankruptcy petition or by the date set for the meeting of creditors,
whichever' ls earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together' ln a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form. 011 the top of any additional peges,
write your name and case number (if known).

mist ¥our Creditors Who i-iave Secured Ctaims

§ 1. For any creditors that you listed in Pari 1 of Schedule D: Creditors Who Have Claims Secured by Property (Offlcia| Form 1060), fill in the
information below. §

 

    

Creditor’s
name Be"CO Credlt Umon l;] Surrender the properiy. g No

l:l Retain the property and redeem it. l:l Yes 1
Description of 2014 TOyOla Tun€lt'a
property

1 securing debt:

g Retain the property and enter into a
Reamrmation Agreement.

l;l Retain the property and [expiain]:

 

 

 

Creditor’s 1
,21_112,=,_._____..,._\'Y_e',‘§§eree_H,Qns_tt_eneeee_ n S“"e""er "`e 11°1"1'1‘ m “° 1

' Cl Retain the property and redeem il. g Yes
Descnplion or Residential Property
property

securing debt:

g Retain the property and enter into a
Reaffr`rmetion Agreement.

l;l Reiain the property and [expiain]:

 

 

 

 

 

Creditor’s Cl Surrender the property. cl NO
name ,, m Rela.m the progeny and [edeem it_ n yes ii
E;:;§§rlt);§°n Of l:\ Retaln lhe_property and enter into a §
Secming debt Reah‘irmetion Agreoment.
» l:l Retain the property and [expiain]: §
l

Creditol"S g Surrender the property. n NO

l
§
’ ' " ' ' ' ' ' ' " l;l Retaln the property and redeem 1t. L,_.l Yes §

Descripiion of

property
securing debi:

l;l Retain the property and enter into a 1
Reafr‘irma!ion Agreement.

m Retain the property and [explain]:

 

 

Oflicia! Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

 

CaSe:lS-ZOZOS-|\/|ER DOC#ZB Filed:ll/Z€/J_S Entered:ll/27/1815222231 PageZ Ol2

Debton Aurello Arlas Case number (.'i'kno.vn)

 

Flrsl h‘am-a l¢'_?ddl€ liam€ La$l. HBT¢B

m l_.ist Your Unexpired Personal Property l.eases

For any unexpired personal property lease that you listed in Scheduie G: Executory Contracts and Unexp:'red Leases {Official Forrn 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in etfect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2}.

 

 

 

 

  

 

 

 

 

 

 

 

i_essor’s name: E| NO
Desoripllon of leased
property:
Lessor`s namer m No

§ m,.…¢~."~., .~ j ------------ ------- a Y §§
Descripfion of leased es
property: §
Lessor’s name: Cl No
Descriplion of leased a Yes
property: §
i_essor's name: n NO §
Descripiion of leased §
property: §
Lessor's name: l;l No
Descriplion of leased j
property:

§ Lessor's name: E| No
§ z
n Yes

Desortption of leased

, PFOPEHY:
m
l_essor’s name: ij NO

, ....... _ n Yes §
Description of leased
property:

 

 

m Sign Below

Uncler penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x@_`x

Signaiure of Debtor 1 Signature of Det)tor 2

 

Date Dale
MMI DD l ¥YYY MM} DDI YYYY

Oft`lcial Form 108 Statement of Intenilon for individuals Fii£ng Under Chapter 7 page 2

